Via EDGAR January 18, 2008 Mr. Kevin W. Vaughn Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C. 20549 Mail Stop - 4561 Re:Horizon Bancorp Form 10-K for Fiscal Year Ended December 31, 2006 Filed March 23, 2007,File No. 000-10792 Dear Mr. Vaughn This correspondence is Horizon Bancorp’s response to comments received from the Securities and Exchange Commission on December 31, 2007, regarding Horizon Bancorp's Form 10-K.To assist you in reviewing our responses, we have included each comment as stated in your letter and, following each comment, we have provided our response. Management’s Discussion and Analysis of Financial Condition and Results of Operation Allowance and Provision for Loan Losses/Critical Accounting Policy, page 24 1. Comment:You disclose that “the identification of loans that may have potential losses is subjective; therefore, a general reserve is maintained to cover all potential losses within the entire loan portfolio.”Disclosures that explain the allowance in terms of potential, possible, or future losses, rather than probable losses, suggest a lack of compliance with GAAP and are not appropriate and seems to contradict disclosure elsewhere in your filing, including in your footnotes.Please revise your disclosure here and in your footnotes accordingly or advise us.Additional information is available in Section II.P.1. of the November 30, 2006 Current Accounting and Disclosure Issues in the Division of Corporation Finance Outline available on the Sec’s web-site. Response:The following disclosure on page 24, Allowance and Provision for Loan Losses/Critical Accounting Policy, will be revised in future filings to more accurately describe Horizon’s accounting policy and compliance with GAAP for Allowance and Provision for Loan Losses as follows (changes are indicated by underlining): Allowance and Provision for Loan Losses/Critical Accounting Policy An allowance for loan losses is maintained to absorb loan losses inherent in the loan portfolio.The determination of the allowance for loan losses is a critical accounting policy that involves management’s ongoing quarterly assessments of the probable incurred losses inherent in the loan portfolio. The identification of loans that have probable incurred losses is subjective, therefore, a general reserve is maintained to cover all probable losses within the entire loan portfolio. Horizon utilizes a loan grading system that helps identify, monitor and address asset quality problems, in an adequate and timely manner.Each quarter, various factors affecting the quality of the loan portfolio are reviewed.Large credits are reviewed on an individual basis for loss potential.Other loans are reviewed as a group based upon previous trends of loss experience.Horizon also reviews the current and anticipated economic conditions of its lending market as well as transaction risk to determine the effect they may have on the loss experience of the loan portfolio. 515 FRANKLIN SQUARE, MICHIGAN CITY, INDIANA 46360 219-879-0211 Page 2 January 18, 2008 Financial Statements Note 1 – Nature of Operations and Summary ofSignificant Accounting Policies Mortgage Warehouse Loans, page 44 2. Comment:Based on your disclosures and current balance sheet presentation, it appears you account for the initial transfer of the loans from the mortgage companies as a sale under SFAS 140 rather than a secured borrowing with a pledge of collateral.Please tell us how you determined each of the criteria in paragraph 9 of SFAS 140 was met for the initial transfer of loans from the mortgage company to you. a. Please tell us how you considered the fact that you use the stated interest rate in the agreement with each mortgage company for interest income recognition, and not the interest rates on the individual loans in your determination.In your assessment of the criteria in paragraph 9, specifically address how you considered whether you are eligible to retain the contractual cash flows of the underlying mortgage loans. b. Please tell us whether you or the initial transferor has obtained a valid legal sale opinion for these transfers.Tell us whether your auditor has reviewed the legal opinion and concluded on its appropriateness as supporting evidence of your compliance with paragraph 9 of SFAS 140. c. Considering your disclosure that the mortgage company has the right to repurchase the loan at par and considering the guidance in paragraph 52 of SFAS 140 which states that a call or other right conveys more than a trivial benefit if the price to be paid is fixed, determinable, or otherwise potentially advantageous, please tell us how you determined that the criteria in paragraph 9(c)(2) was met. d. If you believe that the initial transfer of loans from the mortgage company to you should be accounted for as a secured borrowing with a pledge of collateral pursuant to paragraph 12 of SFAS 140, please revise to restate your financial statements for all periods presented and revise all related disclosure accordingly.If you believe the effect of the correction of the error is not material and a restatement is not required, please provide us with your SAB 99 materiality analysis which addresses the guidance in SAB 108. Response to 2.a, b, c, and d:Horizon believes that the loans originated through its mortgage warehousing business line are accounted for correctly and presented in the financial statements accurately.These loans are included in the Loans, net of allowance for loan losses line item on Horizon’s Consolidated Balance Sheets.This line item is supported in Note 4 – Loans and Allowance and includes mortgage warehouse loans as part of total loans.The loan interest and fee income from mortgage warehouse loans are included with Interest Income, Loans receivable in Horizon’s Consolidated Statements of Income.Also, in Horizon’s Consolidated Statements of Cash Flows, the change in the balance of mortgage warehouse loans from period to period is included in Investing Activities as part of the Net change in loans. Page 3 January 18, 2008 Horizon’s mortgage warehousing business line has specific mortgage companies as customers of Horizon Bank.Individual mortgage loans originated by these mortgage companies are funded as a secured borrowing with pledge of collateral under Horizon’s agreement with the mortgage company.Each individual mortgage is assigned to Horizon until the loan is sold to the secondary market by the mortgage company.In addition, Horizon takes possession of each original note and forwards such note to the end investor once the mortgage company has sold the loan.At the time a loan is transferred to the secondary market, the mortgage company repurchases the loan under its option within the agreement.Due to the repurchase feature contained in the agreement, the transaction does not qualify as a sale under SFAS 140 paragraph 9 (c) and therefore is accounted for as a secured borrowing with pledge of collateral under paragraph 12 of SFAS 140 in accordance with the agreement with the mortgage company. When the individual loan is sold to the end investor by the mortgage company the proceeds from the sale of the loan are received by Horizon and used to payoff the loan balance with Horizon along with any accrued interest and any related fees.The remaining balance from the sale is forwarded to the mortgage company.These individual loans typically are sold by the mortgage company within 30 days and are seldom held more than 90 days.Interest income is accrued during this period and collected at the time each loan is sold.Fee income for each loan sold is recorded when collected and no costs are deferred due to the term between each loan funding and related payoff is typically less than 30 days. Based on the agreements with each mortgage company, at any time a mortgage company can repurchase from Horizon their outstanding loan balance on an individual mortgage and regain possession of the original note.Horizon also has the option to request that the mortgage company repurchase an individual mortgage. Should this occur, Horizon would return the original note and reassign the assignment of the mortgage to the mortgage company. Also, in the event that the end investor would not be able to honor the sales commitment and the mortgage company would not be able to repurchase its loan on an individual mortgage, Horizon would be able to exercise its rights under the agreement. On December 11, 2007, Horizon received correspondence from the Office of the Comptroller of the Currency (OCC) which brings final resolution to an issue first raised by the OCC during the course of a periodic examination that commenced in February 2003. At that time, examination personnel raised the issue of whether the Bank’s mortgage warehouse loans should be treated as “Other loans” rather than”Loans secured by real estate” for Call Report purposes. Since the inception of the mortgage warehousing business line Horizon has reported mortgage warehouse loans under Loans and leases held for sale on
